
	

114 HR 5345 IH: Justice for Victims of IRS Scams and Identity Theft Act of 2016
U.S. House of Representatives
2016-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5345
		IN THE HOUSE OF REPRESENTATIVES
		
			May 26, 2016
			Mr. Young of Iowa (for himself and Ms. Sinema) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To require the Attorney General to establish procedures for expedited review of the case of any
			 person who unlawfully solicits personal information for purposes of
			 committing identity theft, while purporting to be acting on behalf of the
			 IRS, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Justice for Victims of IRS Scams and Identity Theft Act of 2016. 2.Procedures for expedited review of IRS impersonation fraud (a)Establishment of proceduresBy not later than 30 days after the date of enactment of this Act, the Attorney General shall establish procedures for expediting review of, and, where appropriate, seeking an indictment in, any case involving an offense described in subsection (b).
 (b)Offense describedAn offense described in this subsection is any violation of section 1028(a) or 1028A(a) of title 18, United States Code, wherein the defendant misrepresented himself or herself to be engaged in lawful activities on behalf of, or carrying out lawful duties as an officer or employee of the Internal Revenue Service.
			3.Reporting requirements
 (a)Secretary of the Treasury reportNot later than 120 days after the date of enactment of this Act, the Secretary of the Treasury shall submit a report to Congress detailing—
 (1)current efforts by the Secretary to assist with the prosecution of offenses described in section 2(b);
 (2)overall trends in the commission of such offenses; (3)the Secretary’s recommendations regarding what resources are needed to facilitate improved review and prosecution of such cases; and
 (4)information on what assistance the Internal Revenue Service may offer victims of such offenses. (b)Attorney General reportNot later than 120 days after the date of enactment of this Act, the Attorney General shall submit to Congress a report on the status of prosecutions for violations of section 1028(a) or 1028A(a) of title 18, United States Code, including—
 (1)the number of cases referred to the Attorney General during the 5-year period immediately preceding the date of the report by any agency of the Federal Government, disaggregated by the type and number of complaints referred by each agency;
 (2)a map of the United States indicating how many cases were referred for prosecution by agencies of the Federal Government in each judicial district;
 (3)the rate, by year and judicial district, of conviction for cases so referred; and (4)the Attorney General’s recommendations regarding—
 (A)identification of trends in the commission of such offenses; (B)how to improve collaboration with other Federal agencies;
 (C)how to improve law enforcement deterrence and prevention of such offenses; and (D)whether such offenses are being committed by individuals or criminal organizations.
 4.Publication of reportNot later than 120 days after the date of enactment of this Act, the Attorney General shall make the report submitted under section 3(b) publically available on an Internet webpage of the Attorney General.
		
